Citation Nr: 0607525	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  97-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for PTSD.

The veteran provided testimony in support of his appeal at a 
hearing held at the RO before a hearing officer in April 
1997.  A transcript of that hearing is part of the record.  
The veteran had also requested a hearing before a member of 
the Board at the RO but he cancelled that request in December 
1997.

The Board remanded this case for additional development in 
November 1998, August 1999, and April 2004.

By letter dated in March 2004, the Board granted the 
veteran's representative's motion to have the appeal advanced 
on its docket.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.900(c) (2005).



FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The veteran has a current diagnosis of PTSD but he is not 
a combat veteran and there is no credible supporting evidence 
of his claimed stressors.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

VA fully complied with its notification duties in regards to 
the veteran's claim for service connection for PTSD by means 
of a letter issued in April 2004.  Thus, the veteran in this 
case has received adequate VCAA notice.  See Short Bear v. 
Nicholson, 19 Vet. App. 341 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Even though VCAA notification was given after the initial 
decision from which this appeal arose, delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given and, 
insofar as it is clear from the record that the veteran has 
been made fully aware of what is needed to substantiate his 
claim prior to its final adjudication by VA, he has not been 
prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified medical records, has made 
multiple -yet futile- attempts to secure morning reports and 
other service records that would confirm the claimed 
stressors, and has had the veteran examined.  Further 
examination is no warranted because, as will be discussed 
below there is no credible supporting evidence of the claimed 
stressors, and the record does not show that the veteran 
engaged in combat.

VA attempted to obtain the veteran's service personnel 
records, but the service department responded that these were 
unavailable.  It forwarded the only available record, 
consisting of the DD-214, certificate of honorable discharge.  
VA also attempted to obtain credible supporting evidence of 
the claimed stressors.  In November 2003 the U.S. Armed 
Services Center for Unit Records Research (USASCURR) (now 
known as the U.S. Army and Joint Services Records Research 
Center (JSRRC)), responded to VA's request for credible 
supporting evidence by indicating that it needed additional 
information regarding the claimed stressors.  Following a 
Board remand, VA sent the veteran an April 2004 letter asking 
for this information.  No additional specifics were received 
from the veteran.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Factual background and legal analysis

The veteran's stressors, as reported in several statements 
submitted throughout the pendency of this appeal and at his 
April 1997 RO hearing, include:  (1) arriving at the Nazi 
concentration camp Buchenwald and smelling the flesh of the 
prisoners as well as witnessing their physical state and 
horrible conditions; (2) photographing the Allied landing at 
Normandy (D-Day) and being subjected to enemy fire while 
doing so; and (3) the death of a fellow serviceman named 
"[redacted]."

He has also reported an in-service plane crash while 
stateside, and an in-service truck accident.

The veteran's service medical records do not confirm nor 
suggest the occurrence of any claimed stressors.  
Additionally, they do not reveal any psychiatric complaints, 
treatment, or diagnoses.  The separation examination was 
negative for any pertinent abnormality, except for a fracture 
of a finger of the left hand.

The veteran's service records do not reveal either that he 
was a combat veteran.  

It is noted, however, that he reportedly claimed otherwise 
when he underwent a VA PTSD examination in July 1996.  
According to the report of that examination, he indicated 
that he was a combat veteran who had received medals that 
included the Purple Heart, the Silver Star, and the Bronze 
Star, as well as the Belgian and French Fleur de Guerre.  The 
veteran reportedly told the examiner that his duties involved 
"going forward in combat and often times as much as 200 
miles in front of the lines" doing reconnaissance 
photography.  

He reported stressors, including having witnessed his friend 
[redacted] "hit in the head."  He also reported that his 
duties included having to cross Omaha Beach three times 
during the D-Day landing, which resulted in his hands being 
crushed.  He reported that he was blown into a wall at St. 
Lo, loosing his front teeth and receiving a piece of shrapnel 
in his right side.  He also told the examiner that he 
preceded French Forces into Paris, and removed the Nazi flag 
from the Arc de Triumph; and photographed the liberation of 
the Buchenwald concentration camp.  He stated that, while his 
discharge papers from 1945 did not document the total number 
of awards, he received some of them later.  

The veteran also stated that he still saw every night the 
incident in which [redacted] was killed, and that he still had 
vivid memories of the smells at the Buchenwald concentration 
camp.  

The examiner quoted the veteran as reporting that he had an 
"astounding service record."

The veteran, however, later discounted this report, 
explaining that he had never claimed that he was a combat 
veteran, but that he had instead told the VA examiner that he 
had received by mistake a carton, intended for another 
individual with a different name and service number, 
containing these three decorations.  (See typewritten 
statement submitted with the veteran's VA Form 9 in December 
1996, and page 8 of the transcript of the April 1997 RO 
hearing.)

The veteran's DD-214, received in December 1945, a copy of 
which was received in July 2005, confirms that he was an 
aerial photographer in the European Theater of Operations.  
It doe not show the award of any combat decorations.

The earliest diagnosis of PTSD in the record is contained in 
a VA outpatient medical record dated in June 1996.  It was 
reported that he "saw much action" in service, but that his 
most intrusive recollection was seeing his friend [redacted] 
have his head "blown off."

The veteran was also given this diagnosis on the VA PTSD 
examination of July 1996.  He reported PTSD symptoms to 
include hypervigilance, hyperarousal, nightmares, intrusive 
memories, social isolation, and survival guilt.  In the 
examiner's opinion, the veteran's symptoms were consistent 
with PTSD and were the typical symptoms of a man with 
extensive combat experience.  He also opined that, since the 
veteran's weapon was a camera, "in terms of the trauma, it 
is very much more what [he] saw than what he did."

The evidence pertinent to this appeal also includes a VA 
mental health treatment record reflecting an initial 
psychiatric evaluation of the veteran in November 1999 
(signed the following month), reiterating most of the above 
symptoms and giving an impression of "PTSD due to W[orld 
War] II combat experience."  No specific stressors were 
reported.

In a December 2005, statement the veteran once again asserted 
that he was a combat veteran and cited in support the fact 
that everyday he thought about "the buddies I lost."

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997); 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997). 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The criterion of a current diagnosis is met in this case, as 
there are several diagnoses of PTSD of record.  

The PTSD diagnoses notwithstanding, the evidence is against a 
finding that the veteran engaged in combat with the enemy.  
At times, the veteran has reported being under fire on the 
ground on various occasions during service.  His duties, 
however, were as an aerial photographer, and he received no 
combat decorations.

The absence of such decorations is not dispositive, but the 
Board must consider the variable history reported by the 
veteran.  On the VA examination he reported a fantastic 
history of combat exploits and the award of numerous combat 
decorations from several countries, while at other times he 
has reported a much less eventful service history, on one 
occasion he denied even being an aerial photographer, but 
instead reported that he only interpreted the aerial 
photographs taken by others.  

In other respects his history is contradicted by the record.  
While he has reported being present during the D-Day landing, 
he has submitted unit records showing that the unit did not 
arrive in France until 27 days after the D-Day landing.  
Thus, while the veteran has reported a hand injury during the 
D-Day landing, and the service medical records confirm a left 
finger fracture, other records indicate that the veteran's 
unit was not present at that landing.  Moreover, he reported 
on VA examination in August 1947, that the finger fracture 
occurred in a truck accident while serving in South Dakota in 
1943.

These facts render the veteran's reports of little probative 
value on the question of whether he engaged in combat.  The 
official and contemporaneous records outweigh his reports 
made long after the events in question.

None of this discussion is meant to imply that the veteran 
had anything other than very distinguished service.  He 
obviously made very valuable contributions during his service 
in World War II.  The record does not, however, support a 
finding that he engaged in combat for purposes of 38 C.F.R. 
§ 3.304(f).

There is no credible supporting evidence that the claimed 
inservice stressors occurred.  VA has attempted to obtain 
morning reports and other service records that could assist 
VA in confirming or corroborating the claimed stressors.  
Unfortunately, this evidence is unavailable and the pertinent 
service department units (to include the United States Armed 
Services Center for Unit Record Research (USACURR)) have been 
unable to confirm the stressors, to include the reported 
death of the veteran's fellow serviceman by the name of 
"[redacted]."

In conclusion, the veteran's alleged stressor accounts are 
not supported by credible evidence.  As the veteran's current 
diagnosis of PTSD is predicated upon stressors which the 
evidence fails to corroborate, his claim of entitlement to 
service connection for PTSD must be denied.  Additionally, 
because the evidence in this case is not approximately 
balanced with respect to the relative merits of his claim, 
the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


